              Case 2:18-cv-00136-RSM Document 31 Filed 04/22/19 Page 1 of 3




 1                                                                        Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT FOR THE
 8                           WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE
10    UNITED STATES OF AMERICA,
11                                                                   NO. CV18-136 RSM
                                Petitioner,
12                                                                   GOVERNMENT’S REPLY RE: WAIVER
13                                                                   OF ATTORNEY CLIENT PRIVILEGE
                          v.
                                                                     AND TO AMEND § 2255 MOTION
14    ROBERT D. THORSON,                                             BRIEFING SCHEDULE
15
                               Respondent.                           Noted For: Friday, May 3, 2019
16
17          The United States of America, by and through Brian T. Moran, United States
18 Attorney for the Western District of Washington, and Stephen P. Hobbs, Assistant
19 United States Attorney for said District, hereby files this reply brief regarding waiver of
20 attorney client privilege and to amend the 2255 motion briefing schedule.
21        In its original motion (Dkt. 28), the government requested that the Court issue an
22 order recognizing that Thorson has implicitly waived the attorney-client privilege with
23 respect to the ineffective assistance of trial counsel claims raised in his 2255 motion
24 (Ground for Relief Four). The government sought an order permitting Thorson’s former
25 attorney to speak with the government about the ineffective assistance of counsel claims
26 and to provide copies of any documents from his case file pertaining to these issues.
27        In his response to the government’s motion, Thorson has utterly failed to address
28 the factual and legal basis for the government’s request and simply asserts that “he has


     Government’s Reply Re Waiver of Attorney-Client Privilege - 1                        UNITED STATES ATTORNEY
                                                                                         700 STEWART STREET, SUITE 5220
     U.S. v. THORSON, CV18-136 RSM
                                                                                           SEATTLE, WASHINGTON 98101
                                                                                                 (206) 553-7970
              Case 2:18-cv-00136-RSM Document 31 Filed 04/22/19 Page 2 of 3




 1 not implicitly waived any constitutional rights either knowingly or intentionally.” Dkt.
 2 30, p. 1. Accordingly, the government respectfully requests that the Court either:
 3          (1) Accept Thorson’s specific contention that he is declining to waive any
 4              constitutional rights (specifically including the attorney client privilege with
 5              his former attorney) and strike Ground for Relief Four from Thorson’s 2255
 6              motion in its entirety; or
 7          (2) Find, despite his protestation to the contrary, that Thorson has implicitly
 8              waived the attorney-client privilege by raising ineffective assistance of counsel
 9              claims in his 2255 motion and issue an order (as originally requested by the
10              government) requiring his former attorney to speak with the government about
11              any and all the issues raised in Ground for Relief Four.
12   If the Court adopts the first approach, the government would withdraw its motion to
13 amend the briefing schedule and is prepared to file its answer to the 2255 motion on
14 Friday, May 10, 2019. If the Court adopts the second approach, the government
15 respectfully requests that the Court grant the government’s motion to amend the briefing
16 schedule and direct that the government’s answer brief filed by Friday, June 28, 2019.
17
                    DATED this 22nd day of April, 2019.
18
19                                                             Respectfully submitted,
20
                                                               BRIAN T. MORAN
21                                                             United States Attorney
22
                                                               /s/ Stephen P. Hobbs
23                                                             STEPHEN P. HOBBS
24                                                             Assistant United States Attorney
                                                               United States Attorney's Office
25                                                             700 Stewart Street, Suite 5220
26                                                             Seattle, Washington 98101
                                                               Phone: (206) 553-4301
27                                                             E-mail: stephen.p.hobbs@usdoj.gov
28


     Government’s Reply Re Waiver of Attorney-Client Privilege - 2                        UNITED STATES ATTORNEY
                                                                                         700 STEWART STREET, SUITE 5220
     U.S. v. THORSON, CV18-136 RSM
                                                                                           SEATTLE, WASHINGTON 98101
                                                                                                 (206) 553-7970
              Case 2:18-cv-00136-RSM Document 31 Filed 04/22/19 Page 3 of 3




1                                     CERTIFICATE OF SERVICE
2           I hereby certify that on April 22, 2019, I electronically filed the foregoing with the
3 Clerk of the Court using the CM/ECF system, and to be served on the Defendant, Robert
4 Thorson, who is proceeding pro se, by First Class Mail to the following address:
5           Robert Thorson, Registration No. 48042-086
            Sheridan FCI
6           27072 Ballston Road
7           Sheridan, OR 97378
8
9                                                              /s/ Becky Hatch
10                                                             BECKY HATCH
                                                               Legal Assistant
11                                                             United States Attorney’s Office
12                                                             700 Stewart Street, Suite 5220
                                                               Seattle, Washington 98101
13                                                             Phone: (206) 553-4161
14                                                             Fax: (206) 553-0755
                                                               Email: Becky.Hatch@usdoj.gov
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Government’s Reply Re Waiver of Attorney-Client Privilege - 3                     UNITED STATES ATTORNEY
                                                                                      700 STEWART STREET, SUITE 5220
     U.S. v. THORSON, CV18-136 RSM
                                                                                        SEATTLE, WASHINGTON 98101
                                                                                              (206) 553-7970
